Boise, J.
Without proceeding to consider the alleged irregularities complained of, this court is of the opinion that the action was not legally instituted in the court below, so as to give that court jurisdiction of the subject matter of the controversy. School districts are public corporations, and their corporate existence cannot be annulled except as provided in section 352, page 237 of the Code, and the action for that purpose must be directed by the governor of the State,
His official sanction does not appear to have been given in this case.
The court below, therefore, having no jurisdiction to try the case, its judgment is erroneous and must be reversed.